Citation Nr: 9931051	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  95-07 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
heart disease.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
December 1941 and from February 1945 to June 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
November 1994, the RO denied the claims of entitlement to 
service connection for pulmonary tuberculosis, beriberi and 
hypertensive heart disease.  The RO also found that new and 
material evidence had not been submitted to reopen the claims 
of entitlement to service connection for a healed scar on the 
left leg, for rheumatoid arthritis, for anxiety state and for 
anemia.  The veteran perfected appeals for all the issues 
included on the November 1994 rating decision.  

By decision dated in February 1998, the Board denied the 
claims of claims of entitlement to service connection for 
tuberculosis and beriberi.  The Board found that new and 
material evidence had not been submitted to reopen the claims 
of entitlement to service connection for residuals of a left 
leg shrapnel wound, for anxiety disorder, for arthritis and 
for anemia.  The Board also remanded the issue of entitlement 
to service connection for heart disease as the RO adjudicated 
the issue on a de novo basis rather than using the criteria 
for evaluation of re-opened claims.  

The Board had determined that the issue currently on appeal 
had been previously denied and the veteran did not appeal the 
prior decision.  The RO was directed to adjudicate the issue 
of entitlement to service connection for heart disease on the 
basis of whether new and material evidence had been submitted 
to reopen the claim.  The RO has done so and the issue is 
back before the Board for further appellate review.  

The Board notes the veteran submitted correspondence in April 
1998 requesting that his representative be changed from the 
American Red Cross to the Disabled American Veterans.  The 
Board further notes the RO sent the veteran VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, in July 1998.  The veteran did not complete 
and return the VA Form 21-22.  The Board finds the veteran 
has abandoned his request to change his representative.  


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for a heart condition when it issued an unappealed 
rating decision in March 1990.  

2.  The evidence submitted since the March 1990 determination 
does not bear directly and substantially upon the issue at 
hand, is essentially cumulative or duplicative, and by itself 
or in connection with the evidence previously of record, is 
not so significant that it must be considered in order to 
fairly decide the merits of this claim.  


CONCLUSION OF LAW

Evidence submitted since the March 1990 decision wherein the 
RO denied the claim of entitlement to service connection for 
a heart condition is not new and material, and the veteran's 
claim for that benefit has not been reopened.  38 U.S.C.A. 
§§ 5104, 5108, 7105(c) (West 1991);  38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record at the time of the March 1990 rating 
decision wherein the RO denied the claim of entitlement to 
service connection for a heart condition is reported below.  

Service medical records associated with the claims file did 
not evidence any complaints of, diagnosis of or treatment for 
heart disease during active duty.  The cardiovascular system 
was determined to normal at the time of the exit examination 
conducted in June 1946.  

On service personnel records associated with the claims file, 
the only wound or illness claimed by the veteran to have 
occurred during active duty was malaria.  The veteran claimed 
that he was a prisoner of war (POW) for seven days but this 
was not verified.  

Associated with the claims file is an April 1989 report of a 
medical examination from M. C. T., M.D.  The diagnoses were 
hypotensive anemia, anxiety state, anemia, bradycardia of an 
unknown cause and rheumatoid arthritis.  

By rating decision dated in March 1990, the RO denied the 
claim of entitlement to service connection for a heart 
condition with bradycardia.  The RO noted that there was no 
evidence in the service medical records that the veteran was 
treated for a heart condition during active duty or within 
one year of discharge.  The veteran was informed of the 
rating decision and of his procedural and appellate rights 
via correspondence dated in April 1990.  The veteran did not 
appeal the denial of service connection for a heart condition 
which became final in April 1991.  

The evidence added to the record subsequent to the March 1990 
rating decision wherein the RO denied the claim of 
entitlement to service connection for a heart condition is 
set out below.  

Duplicate service personnel records were submitted.  

A duplicate copy of the medical examination conducted by M. 
C. T., M.D. in April 1989 was submitted.  

A Medical Certificate from M. F. M., M.D., was received at 
the RO in August 1990.  The doctor reported that he had 
treated the veteran once per month from December 1947 to May 
1950.  The diagnoses were shrapnel wound of the left leg, 
anxiety state, anemia and amnesia and arthritis.  

Affidavits from the veteran's fellow servicemen dated in 
January and February 1993 are of record.  The affiants 
attested to the fact that the veteran was treated for 
tuberculosis and a shrapnel wound during active duty.  

A statement from M. C. T., M.D., dated in June 1993 included 
the pertinent diagnosis of hypertensive heart disease and 
hypertension.  The veteran was 73 at the time of the 
examination.  

Private treatment records from Dr. D. were received in 
February 1997.  The records did not evidence any diagnosis of 
or treatment for heart disease.  

Criteria

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.  (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  

Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).


New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court")" 
erred in adopting the test articulated in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Hodge v. West, 155 
F.3d 1356  (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  




With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999);  Winters v. West, 12 
Vet. App. 203 (1999).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins,  12 Vet. 
App. 209 (1999) and Winters v. West, 12 Vet. App. 203 (1999).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102, 4.3 
(1999).

Analysis

The veteran seeks to reopen his claim for service connection 
for heart disease which the RO denied in March 1990.  The 
claim was denied at that time as there was no evidence of 
record demonstrating the presence of a heart condition during 
the veteran's period of active duty or within one year of 
discharge.  

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for heart disease.  None of the evidence added to 
the record subsequent to the March 1990 rating decision 
provides a link by a competent medical professional between a 
currently existing heart disease and the veteran's period of 
active duty on any basis.  

The medical evidence submitted which was not duplicative of 
evidence already of record in March 1990 consists of a 
Medical Certificate from M. F. M., M.D., a statement from M. 
C. T., M.D., and treatment records from Dr. D.  
Significantly, the Board notes that none of this evidence 
includes a current diagnosis of heart disease which has been 
linked to active duty.  

The affidavits submitted in 1993 are not probative of the 
issue on appeal as they do not address a heart condition.  

There is no additional evidence not previously submitted 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of this claim.  

As the Board noted earlier, the Court announced a three step 
test with respect to new and material cases.  Under the new 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
heart disease, the first element has not been met.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. at 171.


ORDER

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
heart disease, the appeal is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

